DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 15-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory”, “instructions” and “processor” provide sufficient structure to perform all claimed limitations.
Claims 10-14 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacturer claim.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “a keypoint analysis module including instructions that when executed by the one or more processors cause the one or more processors to: process the first plurality of cells and the second plurality of cells using a neural keypoint detection network to identify, for a particular cell in the first plurality of cells, a first keypoint within the first plurality of cells and to identify, for a particular cell in the second plurality of cells, a second keypoint in the second plurality of cells, wherein at least one of the first keypoint and the second keypoint lies in a cell other than the particular cell in the first or second plurality of cells for which it was identified; and classify the first keypoint and the second keypoint as a matching keypoint pair based, at least in part, on a comparison between a first descriptor associated with the first keypoint and a second descriptor associated with the second keypoint.”
Claims 2-9 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Each of claims 10 and 15 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claims 10 and 15 are also allowed for the same reasons as set forth in claim 1 above.
Claims 11-14 depend on claim 10 and therefore these claims are also allowed for the same reasons.
Claims 16-20 depend on claim 15 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S. Pat. App. Pub. No. 2018/0268220 Al) teaches keypoint matching system (figures 1A-1C and 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
8/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667